Wyly, J.
This is a proceeding to revive a judgment under tho act of the thirtieth of April, 1853. It was before this court in September, 1869, at Opelousas, and was remanded because the record did not contain satisfactory evidence of the existence of the judgment and tho ■ownership thereof by the plaintiff. See 21 An. 630.
The court at the trial on the rehearing gave judgment for the plaintiff, and the defendant, Mrs. Moreau, has appealed. Proper evidence •of tho existence of the judgment sought to be revived and of tho assignment thereof to the plaintiff seems to have been adduced, and wo think the judgment of the court below, ordering tho revival of the judgment, is correct.
Tlie defense urged by the appellant is no ground to resist the revival of the judgment. The act of 1853 is a statute, fixing the prescription of judgments at ten years and providing the proper mode of averting the said prescription. It is not a statute authorizing a proceeding to annul a judgment on the ground that it was rendered on insufficient evidence.
Whether the judgment sought to be revived was rendered on insufficient evidence or not, is a question foreign to the issue in this case.
We think the plaintiff has complied with the statute prescribing the mode of reviving judgments, and the grounds taken by the appellant are unworthy of serious consideratiou. Let the judgment be affirmed with costs.